Title: To George Washington from William Heath, 12 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Westpoint April 12. 1781.
                        
                        The officer whom I sent down the river with the families in the flag sloop, was not permitted to proceed
                            lower than Fort Washington—He procured a New York paper of the 9th which is enclosed. He could
                            not ascertain what troops were doing duty at fort Washington—but saw at the Commandant’s, orderly serjeants from the 38th and 57th regiments of foot, and a dragoon from the 17th—The officer could not discover any shipping at any place within his view down the river.
                        The state of our magazine of provisions grows more and more alarming on account of flour, meat and rum. 5
                            tierces 105 barrels & 70 keggs was all the flour in store here yesterday. The state of the meat, your Excellency
                            will see on the Commissary’s return. At present every other post in this quarter depends on this for supplies.
                        The laying of the chain has been completed without the least accident or damage of boats or otherwise. I have
                            the honor to be With the greatest respect Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                        
                            P.S. The enclosed from Sir Henry Clinton, to General Schuyler, this moment came to hand.
                        
                        
                            W.H.
                        
                    